[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court finds after a hearing in damages that the plaintiff suffered damages, as hereinafter noted, as a result of the defendant's negligence:
Economic: $1,396.35
Non-economic:  7,000.00
Total: $8,396.35
           Percentage of Negligence of: Plaintiff: None
                             Defendant: 100%
Total: 100%
Judgment may enter for the plaintiff and against the defendant, Ryan E. O'Neal, in the sum of $8,396.35, together with court costs.
Kremski, J.T.R. CT Page 2238